 In the MatterOf JOSEPH RAYMOND, EMPPLOYERandUNITED SHOESERVICE EMPLOYEES UNION, LOCAL 1136, CIO, PETITIONERCase No. -5-R-3962.-Decided July 18,1947111r.P. J. J. Nicolaides,ofWashington, D. C., for the Employer.Messrs. Francis A. GlaudeandNicholas Fabrizrio,ofWashington,D. C., for thePetitioner.Mr. Jerome A. Reiner,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Washing-ton, D. C., on June 5, 1947, before Joseph Lepie, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT^I.THE BUSINESS OF THE EMPLOYERJoseph Raymond, an individual,operates a shoe repair businessatWashington,D. C.During the year 1946 the Employer purchasedraw materials valued at $3,623, of which more than 75 percent wasshipped to the Employer fronn points outside the District of Co-lumbia.During the same period the gross sales of the Employeramounted to $10,565.We find that the Employeris engagedin commerce within the mean-ing of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.74 N. L R B., No. 104.550 JOSEPH RAYMONDIII. THE QUESTION CONCERNING REPRESENTATION551The Employerrefusesto recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit of all shoe repair mechanics and helpersemployed by the Employer.There are two employees sought to beincluded in this unit, a full-time mechanic and a helper.The Em-ployer in effect contends that the helper is not an employee withinthe meaning of the Act for the reason that he does not work fulltime.The recordrevealsthat the helper has been steadily employedby the Employer since August 1946, and thatsinceJanuary 1947 hehas been employed on a part-time basis working at least 3 days eachweek.In addition the Employer has deducted withholding taxesand social security payments from his wages and has paid him forholidays when he is not required to report for work.We find thatthe helperis anemployee of the Employer within the, meaning ofthe Act.We find that all shoe repair mechanics and helpers employed bythe Employer but excluding bootblacks, office and clericalemployees,and all supervisory employees, constitute a unit appropriate for thepurposesof collective bargaining within the meaning of Section 9(b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Joseph Raymond, Washington,D. C., an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director forthe Fifth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Sections 203.55 and 203.56,of National Labor Relations Board Rules and Regulations-Series4, among the employees in the unit found appropriate in Section IV,above, who were employed during the pay roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacation 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby United Shoe Service Employees Union, Local 1136, CIO, for thepurposes of collective bargaining.